2. Situation in Ukraine (
Mr President, I would like to table the following amendment: 'calls on the Ukrainian authorities, while recognising that Ukraine has ratified the Council of Europe Framework Convention for the Protection of National Minorities and the European Charter for Regional or Minority Languages, to make greater efforts to reach out to minority communities in Ukraine by further integrating these communities in the political developments of the country and promoting adequately the right to education in minority languages;'.
The reason is very simple: we must use the post-electoral context to point out that the Union's external policy is based on respect for human rights, including minority rights.
Mr President, if my oral amendment is accepted, we do not need a split vote. It reads as follows:
'calls on the Commission to align closely the National Indicative Programme 2011-13 with the Association Agenda'.
(DE) In the original text as it stands at the moment, it is exactly the reverse and that is incorrect.
Mr President, this is only a factual correction. The new wording is correct. In the original text, the reference is wrong. I do not need to read it out, as you have the motion in front of you in writing.